PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT

                    ___________

                    No. 08-4259
                    ___________

             ELIZABETH PICHARDO,

                                Petitioner

                           v.

  VIRGIN ISLANDS COMMISSIONER OF LABOR;
COOL IT, INC. d/b/a AGAVE TERRACE RESTAURANT,

                            Respondents.
                    ___________

     On Writ of Certiorari from the Supreme Court
                 for the Virgin Islands
              (S. Ct. Civ. No. 2007-061)

              Argued December 2, 2009


Before: McKEE, Chief Judge, FUENTES, and NYGAARD,
                    Circuit Judges.
               (Opinion Filed: July 8, 2010)

Joel H. Holt, Esq.         (Argued)
2132 Company Street
Christiansted, St. Croix
United States Virgin Islands, 00820

      Counsel for Petitioner Elizabeth Pichardo

Vincent F. Frazer, Esq.
Elliott M. Davis, Esq.
Richard S. Davis, Esq.     (Argued)
Department of Justice
34-38 Kronprindsens Gade
GERS Building, Second Floor
St. Thomas
United States Virgin Islands, 00802

      Counsel for Respondent Government of the Virgin
      Islands




             ORDER AMENDING OPINION




                             2
FUENTES, Circuit Judge.


      IT IS NOW ORDERED that on page 15, second full
paragraph, change statutory citation from 12 U.S.C. § 1613 to 48
U.S.C. § 1613.




                           /s/ Julio M. Fuentes
                           Circuit Judge




DATED: August 11, 2010




                               3